Citation Nr: 0014227	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for the veteran's residuals of a cervical spine injury with 
arthritis and numbness of both hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

In July 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied, inter 
alia, the veteran's claim for service connection for 
residuals of a cervical spine injury, to include degenerative 
joint disease.  He timely appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  

In September 1997, he testified at a hearing before a Member 
of the Board in Washington, D.C., on the question of service 
connection.  In October 1997, the Board determined that a 
grant of service connection was warranted for residuals of a 
cervical spine injury, to include degenerative joint disease.  
In an April 1998 rating action implementing the Board's 
decision, the RO assigned a schedular 20 percent evaluation 
for the service-connected residuals of a cervical spine 
injury with arthritis and numbness of both hands, effective 
from June 2, 1993, the date of the veteran's claim.

The veteran appealed to the Board, requesting a higher 
evaluation.  As the veteran has disagreed with the initial 
evaluation assigned, the Board has recharacterized that issue 
accordingly, in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since the veteran filed a claim for service connection 
for his cervical spine disability in June 1993, the evidence 
demonstrates that he experiences some limitation of cervical 
spine motion, with pain, bilateral hand numbness and, more 
recently, slightly decreased grip strength and loss of 
sensation in the left hand, and paravertebral muscle spasm.  



CONCLUSION OF LAW

As the assignment of an initial evaluation in excess of 20 
percent for residuals of a cervical spine injury with 
arthritis and numbness of both hands was proper, the criteria 
for a higher evaluation have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The history of the veteran's cervical spine disability may be 
briefly described.  The veteran served in combat in Vietnam.  
His decorations included the Bronze Star Medal and the Purple 
Heart.  His service medical records make no reference to a 
neck injury and a clinical examination of his spine in 
connection with his June 1969 medical examination for service 
separation was normal. 

A report of medical history dated in October 1974, in 
connection with a service department examination of the 
veteran for his United States Army Reserve service, noted 
that the veteran had recurrent back pain. 

The veteran received intermittent medical treatment from a 
private physician for several problems, to include neck pain, 
cervical spasm/osteoarthritis 1983 to 1985.

A medical statement from B. Taffet, M.D., dated in October 
1989 stated that the veteran was seen earlier that same month 
for complaints of pain in his neck and pain, which radiates 
toward his left shoulder down his left arm of approximately 
17 years duration.  It was noted that the veteran reported 
that that the onset of left neck pain began in 1972; that he 
was received physical therapy treatment for his left neck 
pain; that he did well until 1983 when the left neck pain 
recurred; that once again he received therapy and cervical 
traction; and that the symptoms recurred in 1986 and he saw a 
chiropractor.  It was also noted that the veteran reported 
that he has had intermittent pain ever since 1986; that when 
he moves his neck in a certain way he can reproduce a 
radicular pain down the left arm; and that he has taken a 
muscle relaxant with anti inflammatory properties and pain 
medication in the past.  On examination, the veteran had full 
and tentative cervical flexion.  Hyperextension of the 
cervical spine was limited.  When the veteran hyper extended 
and rotated to the left, he complained of pain radiating down 
the left arm.  When he hyper extended to the right, he did 
not have any complaints of pain.  There was no evidence of 
tenderness on palpation of the cervical paravertebral 
muscles.  Motor strength in both upper extremities was five 
over five.  Sensory examination to pin prick and light touch 
was grossly intact in both upper extremities. Biceps and 
triceps deep tendon reflexes were grossly symmetric in both 
upper extremities.  Dr. Taffet indicated that he reviewed X-
rays of the veteran's cervical spine, which were performed in 
1983 and 1986.  He stated that the veteran's X-rays of the 
cervical spine did not show any evidence of abnormality and 
that there was no evidence of any fracture of the facet 
subluxation, disc space narrowing or neural foramen 
narrowing.  Dr. Taffet's diagnostic impression was that the 
veteran seemed to be complaining of a cervical syndrome with 
a left upper extremity radiculopathy.  He also noted that the 
veteran may have a herniated disc.

In another medical statement from Dr. Taffet, dated in April 
1993, the private physician stated that he had seen the 
veteran several times over the last four years for left sided 
neck pain and pain that radiates into his left upper 
extremity.  It was noted that the veteran dated the onset of 
all of these symptoms to an accident that occurred while 
serving in Vietnam; that the veteran states that he fell 
while running through a rite patty and that he sustained a 
sudden loss of feeling in both his left and right arms, which 
lasted for approximately 10 to 15 minutes and then resolved; 
that this occurred the same time that he injured his knee; 
and that he won a purple heart for that particular accident.  
At that time, the veteran reported complaints of pain on the 
left side of his neck that radiates toward his left triceps 
muscle, and tingling in his left thumb and pinky.  The 
examination was indicated to have been completely 
neurologically intact.  X-rays of the cervical spine revealed 
very minimal narrowing of the C6-7 disc space, with some 
narrowing of the left neural foramen.

According to the report of a Department of Veterans Affairs 
(VA) orthopedic examination conducted in June 1993, the 
examiner concluded that the veteran had a diagnosis of 
degenerative joint disease of the neck with a possible 
entrapment neuropathy.  At that time, the veteran reported a 
history of having injured the back of his head on his 
rucksack when he fell in a hole while crossing a stream in 
Vietnam.  The veteran also reported complaints of warmth 
sensation in his shoulder muscles followed by numbness in his 
hands, which occur on a very frequent basis.  On examination, 
flexion of the cervical spine was possible to 30 degrees; 
extension of the cervical spine was possible to 15 degrees, 
bilaterally; rotation of the cervical spine was possible to 
45 degrees, bilaterally; and lateral flexion of the cervical 
spine was possible to 30 degrees.  There was no evidence of 
crepitus.  X-rays of the cervical spine showed minimal 
osteophytes posterior C5-6 with some narrowing of neural 
canal.  The examiner concluded that the veteran had a 
diagnosis of degenerative joint disease in his neck with a 
possible entrapment neuropathy, which could be caused by his 
injury.

In a VA neurological examination performed in July 1993, the 
examiner concluded that the veteran had a diagnosis of 
residual cervical spine injury with radiculopathy.  At that 
time, the veteran reported a history of having sustained a 
neck injury in 1969, resulting in recurrent neck pain.  The 
veteran also reported complaints of recurrent neck pain with 
radiation down the left arm and hand and occasional numbness 
of the left face.  The sensory status examination was 
indicated to have been within normal limits.  Cranial nerves 
#2 to #12 were indicated to have been within normal limits.

A lay statement from a service comrade of the veteran dated 
in November 1994 reported that he served with the veteran in 
Vietnam at the time the veteran injured himself.  This 
individual reported that the veteran injured his neck during 
a firefight while in support of military operations. This 
statement also indicates that the veteran, in the process of 
avoiding enemy fire, fell in a submerged hole and had his 90-
pound field pack strike the back of his neck.  The author 
noted that he maintained close contact with the veteran as 
his superior officer and observed, in the months following 
the veteran's accident, that the veteran had continuing neck 
discomfort.

The veteran testified at a RO hearing in September 1995 that 
he injured his neck as a result of falling in a flooded rice 
paddy while carrying a full field backpack in the course of 
engaging in combat operations.

The veteran also testified at a hearing before a Member of 
the Board, in Washington, D.C., in September 1997, that he 
was treated by a private physician, Dr. Feigenbaum, for neck 
complaints in early 1973, but that the actual records 
documenting this treatment no longer exist.  The veteran said 
that Dr. Feigenbaum told him, in this regard, that treatment 
records for the early 1970's had been destroyed as outdated.  
The record in this case, as indicated above, also contains an 
October 1995 statement from Dr. Feigenbaum in which he 
recollects treating the veteran in 1972-1973 for residuals of 
a cervical spine injury "he sustained in Vietnam."

In a decision dated in October 1997, the Board granted 
service connection for residuals of a cervical spine injury, 
to include degenerative joint disease.  It was reasoned, in 
effect, that the residuals of a cervical spine injury, to 
include degenerative joint disease, are the result of a neck 
injury sustained while the veteran was engaged in combat in 
Vietnam.

The report of a VA orthopedic examination conducted in 
December 1997 included diagnoses of remote traumatic injury 
to cervical spine with residual numbness of bilateral hands 
and severe arthritis of cervical spine.  At that time, the 
veteran reported complaints of pain in both hands, especially 
the left hand, which have worsened over the years.  He stated 
that he drops objects intermittently and that squeezing 
toothpaste was difficult at one point.  He mentioned that 
that he hears a clicking sensation in the back of his neck; 
that he has been seen by a chiropractor since 1983 and has 
been receiving manipulations and massages; and that he takes 
medication for pain.  On examination, forward flexion of the 
cervical spine was possible to 20 degrees; hyperextension of 
the cervical spine was possible to 15 degrees; and rotation 
of the cervical spine was possible to 30 degrees on the left 
and 45 degrees on the right.  It was noted that the veteran 
stated that the pain he experiences in the back of his neck 
limited all these motions.  On compression of his head, the 
veteran stated that he felt a warming sensation in the neck 
with radiation into his hands.  There was evidence of 
tenderness on palpation of the cervical spine especially at 
C6 and C7 and T1 and decreased sensation distally of his 
bilateral hands to temperature, light touch, and pinprick.  
On neurological examination, muscle strength was intact; deep 
tendon muscles were +2 and equal; and ulnar radial pulses 
were palpable.  X-rays of the cervical spine showed disc 
space narrowing at the C6-7 level with posterior 
osteophytosis and severe facet arthritis bilaterally at the 
C7-T1 level.  A magnetic resonance imaging spectroscopy (MRI) 
revealed mild right-sided asymmetric bulging disc at the C4-
C5 level causing mild compromise to the central spinal canal.

In a rating action dated in April 1998, the RO implemented 
the Board's decision and assigned a 20 percent evaluation for 
residuals of a cervical spine injury with arthritis and 
numbness of both hands under the provisions of Diagnostic 
Code 5010-5293 of the VA Schedule for Rating Disabilities.  

The veteran underwent VA orthopedic and neurological 
examination in November 1998.  During the orthopedic 
examination, the veteran complained, primarily, of arm/hand 
numbness (which caused him to drop things) and cramping, and 
neck pain associated with the cervical spine disability.  He 
then denied experiencing any weakness.  The examiner noted 
some complaints of tenderness along the cervical spine region 
with palpation.  Range of motion was recorded as follows: 
forward flexion to the chest with some neck discomfort at the 
end of the range; extension to 30 degrees; lateral bending to 
20 degrees to the left, and approximately 30 degrees to the 
right; and lateral rotation, approximately 60 degrees to the 
left with some mid posterior neck pain, and approximately 60 
degrees to the right, with no pain reported in this range.  
Although the physician who conducted the neurological 
examiner the next day noted slightly decreased grip strength 
(4/5) in the left hand, the orthopedic examiner noted normal 
motor strength in the upper arms, ankle jerk, j grip 
strength, bilaterally.  The veteran complained of decreased 
sensation in the left hand during both examinations.  

The orthopedic examiner diagnosed mild right sided asymmetric 
disc bulging at C4-C5 with mild compromise to central canal; 
and cervical spine arthritis.  The neurological examiner 
diagnosed chronic left cervical radiculopathy (post-
traumatic).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a rating higher than 20 percent for his cervical 
spine disability is plausible and, therefore, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  When a claimant submits a 
well-grounded claim, VA must assist him in developing the 
facts pertinent to his claim. Id.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If the 
disability at issue is of a musculoskeletal nature or origin, 
then VA may, in addition to applying the regular schedular 
criteria, consider granting a higher rating for functional 
impairment caused by pain, weakness, excess fatigability, or 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown (7 Vet. App. 55, 58 
(1994))-that that the current level of disability is of 
primary importance when assessing an increased rating claim-
applies.   In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
the initial 20 percent evaluation, the Francisco holding does 
not apply; rather, the VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."

In this appeal, the RO has issued a Statement of the Case 
(SOC) that does not explicitly reflect consideration of the 
propriety of the initial rating, or include a discussion of 
whether "staged rating" would be appropriate in this 
instance. However, the Board does not consider it necessary 
to remand this claim to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) on this issue.  This is because 
the claims file reflects consideration of additional evidence 
in light of the applicable rating criteria at various times 
during the appeal.  When service connection was established 
for the cervical spine disability in October 1997, the 
decision included consideration of all of the evidence 
available at that time, and the RO subsequently issued 
another rating decision in April 1998 reflecting 
consideration of the additional evidence submitted since the 
initial rating determination.  Thus, the RO effectively 
considered the appropriateness of its initial rating under 
the applicable rating criteria in conjunction with the 
submission of the additional evidence at various times during 
the pendency of the appeal.  The Board considers this to be 
tantamount to a determination of whether "staged rating" was 
appropriate; consequently, the Board finds that a remand of 
this appeal would not be productive, as it would not produce 
a markedly different analysis on the RO's part, or give rise 
to markedly different arguments on the veteran's part.  
Therefore, the Board will proceed with the adjudication of 
the claim on the merits.

The veteran alleges that a higher evaluation is warranted 
because he has been experiencing increasing pain and 
limitation of motion in his cervical spine, in addition to 
radiculopathy affecting his upper extremities, particularly 
both of his hand, manifested by cramping and numbness.  He 
says his symptoms are worse as the day goes on.

The RO has evaluated the veteran's disability as 10 percent 
disabling under Diagnostic Code 5010-5293.  This indicates 
that the veteran's service-connected cervical spine 
disability involves both arthritis and disc disease.

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis (osteoarthritis) under Diagnostic Code 5003.  This, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific 
joint/joints involved (here, Code 5290 for limitation of 
motion of the cervical spine).  Under Diagnostic Code 5290, 
if the limitation of motion is slight, a 10 percent rating is 
warranted; if moderate, 20 percent; and if severe, 40 
percent.  When, however, the limitation of motion is 
noncompensable, a 10 percent rating is nevertheless 
assignable if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating is assignable for the aforementioned showings 
plus occasional incapacitating exacerbations.  The limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  .

Since the effective date of the grant of service connection, 
the record reflects overall cervical disability comparable to 
no more than moderate limitation of motion, even with 
consideration of his complaints of pain and numbness.  The 
Board acknowledges that private medical records reveal that 
the veteran has complained of neck pain associated with his 
disability on several occasions.  The veteran also complained 
of experiencing neck pain at the time of the orthopedic 
examination in November 1998, which he described as worse as 
the day goes on, relieved with lying down.  He stated that he 
gets cramping in his left upper arm when he is lying down.  
He also stated that he gets numbness across the top of his 
hands to all fingers and that sometimes his right hand gets 
numb especially the thumb, but the left hand was worse.  He 
mentioned that he drops things because of the numbness.  
While examining the veteran's neck, the examiner noted that 
the veteran had tenderness along the c-spine region with 
palpation and that the veteran reported complaints of neck 
pain and numbness of both hand on motion of his cervical 
spine.  According to the report of a VA neurological 
examination performed in November 1998, neck movements were 
painful and limited, mostly on the left lateral flexion.  

However, the actual functional loss of the cervical spine is 
not shown to be more significant than that contemplated by 
the currently assigned 20 percent evaluation.  On VA 
orthopedic examination in June 1993, cervical spine motion 
was possible to 30 degrees on flexion; to 15 degrees on 
extension; to 45 degrees, on bilateral rotation; and to 30 
degrees on lateral flexion.  The examiner did not note that 
the veteran had pain with motion; moreover, subsequent 
sensory status examination, as well as examination of cranial 
nerves, were within normal limits.  On examination in 
December 1997, forward flexion of the cervical spine was 
possible to 20 degrees; hyperextension of the cervical spine 
was possible to 15 degrees; and rotation of the cervical 
spine was possible to 30 degrees on the left and 45 degrees 
on the right.  It was noted that the veteran stated that the 
pain he experiences in the back of his neck limited all these 
motions.  The report of the VA orthopedic examination 
performed in November 1998 reveals similar findings.  At that 
time, forward flexion of the cervical spine was possible to 
the chest with some neck discomfort at the end of the range; 
backward extension of the cervical spine was possible to 30 
degrees at which time the veteran reported numbness of dorsal 
aspect of both hands; lateral flexion of the cervical spine 
was possible to 20 degrees on the left and 30 degrees on the 
right with some posterior neck pain at that range 
measurement; and rotation of the cervical spine was possible 
to 40 degrees on the left with some mid posterior neck pain 
and 60 degrees on the right with no pain reported by the 
veteran at that range measurement.  Even considering the 
veteran's complaints of pain, these findings equate to no 
more than moderate overall limitation of motion of the 
cervical spine, for which the currently assigned 20 percent 
evaluation is appropriate. 

Because the veteran has been diagnosed with disc disease, the 
RO also has considered the criteria of Diagnostic Code 5293, 
alternatively, in the evaluation of the veteran's claim.  
That diagnostic code provides that a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  The next higher evaluation, 40 percent, 
is warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  

As noted above, in addition to limitation of motion, 
addressed above, evaluation of a disability under Diagnostic 
Code 5293 also involves consideration of neurological 
symptoms.  In this case, however, no neurological symptoms 
have been associated with the veteran's cervical spine 
disability, other than complaints of numbness of the hands, 
and, more recently, slightly decreased sensation and grip 
strength in the left hand, and muscle spasm in the left 
paravertebral region.  Hence, at no time since the effective 
date of the grant of service connection for the veteran's 
condition would the veteran's overall disability be 
considered more disabling than contemplated by a 20 percent 
evaluation under Diagnostic 5293.  

The Board also finds no basis for assignment of more than the 
currently assigned 20 percent evaluation under any other 
potentially applicable diagnostic codes.  The record presents 
no evidence of, or disability comparable to, residuals of a 
fracture of a vertebra, or ankylosis of the cervical spine, 
there is no basis for assignment of a higher evaluation under 
Diagnostic Code 5285, 5286, or 5287.  Similarly, as only 
cervical spine disability is shown, diagnostic codes 
specifically pertaining to evaluation of lumbosacral spine 
disability (e.g., Diagnostic Codes 5292, 5294 and 5295) are 
not applicable.  

In view of the foregoing, the Board finds that the currently 
assigned 20 percent evaluation most closely approximates the 
severity of the veteran's service-connected cervical spine 
disability, to include the degree of functional impairment 
due to pain produced by that disability.  See 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra.

While the Board does not doubt that the veteran experiences 
recurring pain as a result of his service-connected cervical 
spine disability, pain is commonly associated with the 
arthritis affecting his cervical spine and, indeed, the RO 
took this into account when initially granting service 
connection and assigning a 20 percent evaluation.  See April 
1998 rating decision.  The dispositive question is the extent 
to which pain and any of the other factors discussed in 
sections 4.40 and 4.45, if present, result in actual 
functional impairment.  According to the medical and other 
evidence of record, the extent of functional impairment 
resulting from pain, the only one of the section 4.40/4.45 
factors medically shown, is not more than that contemplated 
by a 20 percent evaluation.  Furthermore, since this 
evaluation reflects the greatest degree of disability shown 
by the evidence of record, at any time since service, much 
less since the date of the initial claim, there is no basis 
upon which to assign a "staged rating" as noted by the Court 
in Fenderson.

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 20 percent for residuals of a 
cervical spine injury with arthritis and numbness of both 
hands, the benefit-of-the-doubt rule does not apply. See 38 
U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
cervical spine disability since there has been no showing 
that it has caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

As the assignment of an initial 20 percent evaluation for 
residuals of a cervical spine injury with arthritis and 
numbness of both hands was proper, a higher evaluation is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

